I would like to begin my remarks by conveying our 

greetings to Mr. Sam Kutesa, President of the General 
Assembly at its sixty-ninth session. At the same time, I 
wish to express our appreciation to Mr. John Ashe for 
his recognized leadership and exceptional performance 
as President at the sixty-eighth session. I should 
also like to take the opportunity to congratulate the 
Secretary-General for his stewardship and especially 
for the success of the recent United Nations Climate 
Summit 2014.

Since September 2013, when the President of 
Guatemala, Otto Pérez Molina, addressed the General 
Assembly (see A/68/PV.12), 12 months have passed with 
significant progress for Guatemala in three priority 
areas of our domestic policy, in spite of our having to 
face some new challenges, including a recent prolonged 
drought.

First, I can report that we have advanced in the 
battle against chronic malnutrition among children. 
According to an independent investigation, in one year, 
the program Zero Hunger has succeeded in reducing 
chronic malnutrition on the same scale as that achieved 
during the past decade, that is, by almost 2 per cent. 
That means that, should that trend be maintained, 
by the end of this Administration we will have been 
able to reduce the rate of chronic malnutrition beyond 
that achieved since 1985, proving that democracy and 
appropriate policies would have enabled us to make 
progress for Guatemalan children.

Secondly, I would like to say that the Administration 
of President Pérez Molina has also advanced in 
complying with the Pact for Peace, Security and 
Justice. For the third consecutive year, the number 
of homicides in Guatemala has decreased, with a 
cumulative contraction of 25 per cent between 2011 
and 2014. With that, we are coming closer to achieving 
the same levels of security recorded after the Peace 
Accords were signed in 1996. That progress shows that 
the measures taken are producing the expected results 
and that Guatemalan democracy is slowly winning its 
battle against crime and impunity, in the framework of 
respect for the law and compliance with human rights.

With regard to that second achievement, once more 
we express our appreciation for the support received 
from the International Commission against Impunity 
in Guatemala (CICIG), an entity that has strengthened 
criminal prosecution against mafia networks, some 
of which even infiltrated the security and justice 
establishment. As the final year of the mandate of CICIG 
approaches, after nearly eight years of cooperation 
with three democratically elected Governments, our 
assessment is that international cooperation programme, 
supported by the United Nations, was fully justified, 
since Guatemalan institutions today are better prepared 
to take on their constitutional role.

Moreover, this last year will be critical to 
ensuring the institutional sustainability of the judicial 
investigations and procedures already under way. 
We thank the United Nations and the international 
community for joining us and leaving that great 
legacy for Guatemala. Our country will now have the 
responsibility of strengthening a system of security and 
justice capable of reducing impunity and ensuring the 
total separation between criminal networks and our 
public institutions.

A third advancement that I would like to share 
with the Assembly has to do with competitiveness and 
the business climate. In the past two years we have 
advanced eight steps in the Global Competitiveness 
Index, established by the World Economic Forum. In 
fact, the World Bank has highlighted us for the second 
consecutive year as one of the most reformed countries 
in the world in terms of improving the business climate, 
jumping 19 positions in the respective report. That 
is due to the actions of the present Administration 
in the framework of the Pact for Oversight and 
Competitiveness.

That improvement in the business climate is 
above all the result of administrative improvements 
that have reduced bureaucratic procedures, supported 
additionally by a progressive improvement in the 
country’s infrastructure. In addition, as we informed 
the Climate Change Summit, our commitment 
regarding economic progress is made within the context 
of increasing sustainability. The change in the energy 
matrix towards more sustainable and environmentally 
friendly energy sources and away from fossil fuels, 
which produce greenhouse gases, is being achieved by 
bringing into the system more plants that depend on 
the sustainable use of water, geothermal sources, solar 
energy and even natural gas.

In that context, we have gone ahead with various 
strategic agreements with our neighbouring countries. 
For example, with Mexico, we can report on the projects 
to reconstruct and modernize border crossings on land 
and the signing of a historic agreement for a project 
that will transport gas from the Gulf of Mexico to 
Guatemala and all of Central America. With Belize, we 
are moving forward and have negotiated 15 important 

bilateral agreements in all areas, which we will sign 
in December. They will strengthen the relations not 
only between our Governments but also between our 
peoples. In the Central American Integration System, 
we are making progress in consolidating our integration 
process, and the next goal is to establish a customs 
union. In addition, relations between Central America 
and the Caribbean are becoming increasingly intensive, 
guaranteeing greater markets and improved economic 
and political relations among our countries.

In the context of advances in the social, economic, 
security and justice areas, we cannot forget some 
challenges that have gained a higher profile during the 
current year. In that regard, I must refer to the crisis 
of the Central American child migrants on the border 
between the United States and Mexico. The crisis, 
provoked by diverse factors in both Central America 
and the United States, has alerted us to the need to move 
more quickly on the path towards greater prosperity, in 
particular for children and adolescents.

We trust that the people and Government of 
the United States understand that the migrant crisis 
requires a strategic response that attacks the structural 
roots of the phenomenon and provides sustained 
actions. That implies working together to promote 
development and prosperity in Guatemala, Honduras 
and El Salvador and intelligent management of seasonal 
work for migrants that both satisfies the demands of 
the labour market in the United States and provides for 
workers from Central America. It is also important to 
make the necessary efforts to regulate the situation of 
undocumented persons in the United States. Above all, 
migrants must not be criminalized, because migration 
is neither a sin nor a crime. It is the networks of human 
traffickers that are criminal, promoting corruption, 
extortion, kidnapping and sexual abuse.

In the same vein, I cannot fail to mention the 
challenge posed by the shortage of rain this year in all 
the Central American region. The drought has led to the 
loss of crops of basic foods for hundreds of thousands of 
families, and addressing the food crisis will incur a cost 
of close to $50 million for Guatemala alone during the 
next eight months. It is clear that the drought is a result 
of climate change and that, without decisive action by 
our Government and the solidarity of the international 
community, many families will find themselves in a 
very vulnerable situation due to hunger. The speeches 
during the Climate Change Summit must translate 
into direct humanitarian assistance that reaches the 
most needy communities in Central America and the 
Caribbean. It is time to transform rhetoric into action.

I would like to mention three important processes 
driving the United Nations that Guatemala strongly 
supports.

First is putting together a post-2015 development 
agenda that must clearly embrace inclusive and 
sustainable development goals, including those related 
to promoting justice for all. In that context, we must 
also incorporate specific goals to avoid man-made 
climate change.

Secondly, Guatemala is committed to supporting 
the 2016 special session of the General Assembly 
to discuss the world drug problem. President Pérez 
Molina, together with other Presidents of the Western 
Hemisphere, is determined to promote, through 
leadership, a frank and sincere debate on this issue, 
utilizing as a main reference the two declarations 
emanating from the General Assembly of the 
Organization of American States during the past 18 
months. During the most recent extraordinary session, 
held a few days ago in my country, I was charged with 
transmitting to the presidency of this General Assembly 
and to the United Nations Commission on Drugs and 
Crime the text of the resolution, which I will do in due 
time. Our focus must be comprehensive, objective and 
evidence-based. And our goals must be realistic and 
measurable — no more dead products of the war against 
drugs, no more false promises. A comprehensive focus 
is necessary.

Thirdly, Guatemala will follow up on the resolution 
and recommendations of the World Conference on 
Indigenous Peoples (resolution 69/2) and work to see 
that the world recognizes the rights of the indigenous 
peoples as one of the basic platforms of the international 
legal architecture of human rights.

Like many of the heads of delegation who preceded 
me in speaking, I view with growing concern the 
deteriorating security landscape facing various parts of 
the globe. The exceptional cruelty of militant jihadist 
groups leaves us astonished, and we energetically 
condemn those crimes. We support all measures to 
combat them, including in particular the elimination of 
the root causes that lead many people to those levels of 
fanaticism.

We are also profoundly troubled by the instability 
in the Middle East, especially by the prolonged conflict 
in Syria, which has already taken an immense toll in 

lives and human suffering. We are concerned that in 
Central Europe principles enshrined in the Charter 
of the United Nations, such as respect for territorial 
integrity, are being put to the test. We also remain 
concerned about tensions in various countries on the 
African continent and on the Korean peninsula.

We believe that the United Nations offers the ideal 
venue in which to address those conflicts and tensions, 
and we reiterate our hope that dialogue, agreement 
and preventive diplomacy will take precedence over 
the use of force. In that respect, we pin our hopes on 
a negotiated outcome of the long-standing conflict 
between Israel and Palestine with the emergence of two 
States, living in peace within secure borders.

I end my remarks by repeating what President 
Otto Pérez Molina said last year to the Assembly, 
when he congratulated the United Nations system for 
its ongoing commitment to seek peace and justice 
worldwide. Guatemala aligns itself with that statement 
and those same goals and can affirm with pride that we 
are and will always be a country that is guided by the 
principles set out in the Charter of the Organization. 
That sentiment is reflected in our commitment to 
peacekeeping operations.

